Case 8:21-cv-00137-JLS-KES Document 1 Filed 01/22/21 Page 1 of 8 Page ID #:1




 1     CENTER FOR DISABILITY ACCESS
       Raymond Ballister Jr., Esq., SBN 111282
 2     Russell Handy, Esq., SBN 195058
       Dennis Price, Esq., SBN 279082
 3     Amanda Seabock, Esq., SBN 289900
       Mail: 8033 Linda Vista Road, Suite 200
 4     San Diego, CA 92111
       (858) 375-7385; (888) 422-5191 fax
 5     amandas@potterhandy.com
 6     Attorneys for Plaintiff
 7
 8
                               UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11     Brian Whitaker                            Case No.

12               Plaintiff,
                                                 Complaint For Damages And
13        v.                                     Injunctive Relief For Violations
                                                 Of: Americans With Disabilities
14     The Irvine Company LLC, a                 Act; Unruh Civil Rights Act
       Delaware Limited Liability Company
15
                 Defendant.
16
17
           Plaintiff Brian Whitaker complains of The Irvine Company LLC, a
18
     Delaware Limited Liability Company; and alleges as follows:
19
20
        PARTIES:
21
        1. Plaintiff is a California resident with physical disabilities. He is
22
     substantially limited in his ability to walk. He suffers from a C-4 spinal cord
23
     injury. He is a quadriplegic. He uses a wheelchair for mobility.
24
        2. Defendant The Irvine Company LLC owned the real property located at
25
     or about 401 Newport Center Dr, Newport Beach, California, upon which
26
     “Fashion Island” operates, in January 2021.
27
        3. Defendant The Irvine Company LLC owns the real property located at
28


                                            1

     Complaint
Case 8:21-cv-00137-JLS-KES Document 1 Filed 01/22/21 Page 2 of 8 Page ID #:2




 1   or about 401 Newport Center Dr, Newport Beach, California, upon which
 2   “Fashion Island” operates, currently.
 3      4. Plaintiff does not know the true names of Defendants, their business
 4   capacities, their ownership connection to the property and business, or their
 5   relative responsibilities in causing the access violations herein complained of,
 6   and alleges a joint venture and common enterprise by all such Defendants.
 7   Plaintiff is informed and believes that each of the Defendants herein is
 8   responsible in some capacity for the events herein alleged, or is a necessary
 9   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
10   the true names, capacities, connections, and responsibilities of the Defendants
11   are ascertained.
12
13      JURISDICTION & VENUE:
14      5. The Court has subject matter jurisdiction over the action pursuant to 28
15   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
16   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
17      6. Pursuant to supplemental jurisdiction, an attendant and related cause
18   of action, arising from the same nucleus of operative facts and arising out of
19   the same transactions, is also brought under California’s Unruh Civil Rights
20   Act, which act expressly incorporates the Americans with Disabilities Act.
21      7. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
22   founded on the fact that the real property which is the subject of this action is
23   located in this district and that Plaintiff's cause of action arose in this district.
24
25      FACTUAL ALLEGATIONS:
26      8. Plaintiff went to Fashion Island in January 2021 with the intention to
27   avail himself of its goods or services and to assess the business for compliance
28   with the disability access laws.


                                               2

     Complaint
Case 8:21-cv-00137-JLS-KES Document 1 Filed 01/22/21 Page 3 of 8 Page ID #:3




 1      9. Fashion Island is a facility open to the public, a place of public
 2   accommodation, and a business establishment.
 3      10. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 4   to provide wheelchair accessible restrooms in conformance with the ADA
 5   Standards as it relates to wheelchair users like the plaintiff.
 6      11. Fashion Island provides restrooms to its customers but fails to provide
 7   any wheelchair accessible restrooms.
 8      12. A problem that plaintiff encountered is that sink pipes in the men’s and
 9   family restrooms located near the Loft store were not wrapped to protect
10   against burning contact.
11      13. Plaintiff believes that there are other features of the restrooms at
12   Fashion Island that likely fail to comply with the ADA Standards and seeks to
13   have fully compliant restrooms for wheelchair users.
14      14. On information and belief, the defendants currently fail to provide
15   wheelchair accessible restrooms.
16      15. Additionally, on the date of the plaintiff’s visit, the defendants failed to
17   provide wheelchair accessible service counters in conformance with the ADA
18   Standards as it relates to wheelchair users like the plaintiff.
19      16. Fashion Island provides service counters to its customers but fails to
20   provide any wheelchair accessible service counters.
21      17. One problem that plaintiff encountered is that the concierge counter
22   was too high. There was no counter that was 36 inches or less.
23      18. Plaintiff believes that there are other features of the service counters
24   that likely fail to comply with the ADA Standards and seeks to have fully
25   compliant service counters for wheelchair users.
26      19. On information and belief, the defendants currently fail to provide
27   wheelchair accessible service counters.
28      20. These barriers relate to and impact the plaintiff’s disability. Plaintiff


                                              3

     Complaint
Case 8:21-cv-00137-JLS-KES Document 1 Filed 01/22/21 Page 4 of 8 Page ID #:4




 1   personally encountered these barriers.
 2      21. As a wheelchair user, the plaintiff benefits from and is entitled to use
 3   wheelchair accessible facilities. By failing to provide accessible facilities, the
 4   defendants denied the plaintiff full and equal access.
 5      22. The failure to provide accessible facilities created difficulty and
 6   discomfort for the Plaintiff.
 7      23. The defendants have failed to maintain in working and useable
 8   conditions those features required to provide ready access to persons with
 9   disabilities.
10      24. The barriers identified above are easily removed without much
11   difficulty or expense. They are the types of barriers identified by the
12   Department of Justice as presumably readily achievable to remove and, in fact,
13   these barriers are readily achievable to remove. Moreover, there are numerous
14   alternative accommodations that could be made to provide a greater level of
15   access if complete removal were not achievable.
16      25. Plaintiff will return to Fashion Island to avail himself of its goods or
17   services and to determine compliance with the disability access laws once it is
18   represented to him that Fashion Island and its facilities are accessible. Plaintiff
19   is currently deterred from doing so because of his knowledge of the existing
20   barriers and his uncertainty about the existence of yet other barriers on the
21   site. If the barriers are not removed, the plaintiff will face unlawful and
22   discriminatory barriers again.
23      26. Given the obvious and blatant nature of the barriers and violations
24   alleged herein, the plaintiff alleges, on information and belief, that there are
25   other violations and barriers on the site that relate to his disability. Plaintiff will
26   amend the complaint, to provide proper notice regarding the scope of this
27   lawsuit, once he conducts a site inspection. However, please be on notice that
28   the plaintiff seeks to have all barriers related to his disability remedied. See


                                               4

     Complaint
Case 8:21-cv-00137-JLS-KES Document 1 Filed 01/22/21 Page 5 of 8 Page ID #:5




 1   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 2   encounters one barrier at a site, he can sue to have all barriers that relate to his
 3   disability removed regardless of whether he personally encountered them).
 4
 5   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 6   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 7   Defendants.) (42 U.S.C. section 12101, et seq.)
 8      27. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 9   again herein, the allegations contained in all prior paragraphs of this
10   complaint.
11      28. Under the ADA, it is an act of discrimination to fail to ensure that the
12   privileges, advantages, accommodations, facilities, goods and services of any
13   place of public accommodation is offered on a full and equal basis by anyone
14   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
15   § 12182(a). Discrimination is defined, inter alia, as follows:
16            a. A failure to make reasonable modifications in policies, practices,
17                or procedures, when such modifications are necessary to afford
18                goods,     services,   facilities,   privileges,    advantages,     or
19                accommodations to individuals with disabilities, unless the
20                accommodation would work a fundamental alteration of those
21                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
22            b. A failure to remove architectural barriers where such removal is
23                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
24                defined by reference to the ADA Standards.
25            c. A failure to make alterations in such a manner that, to the
26                maximum extent feasible, the altered portions of the facility are
27                readily accessible to and usable by individuals with disabilities,
28                including individuals who use wheelchairs or to ensure that, to the


                                              5

     Complaint
Case 8:21-cv-00137-JLS-KES Document 1 Filed 01/22/21 Page 6 of 8 Page ID #:6




 1                maximum extent feasible, the path of travel to the altered area and
 2                the bathrooms, telephones, and drinking fountains serving the
 3                altered area, are readily accessible to and usable by individuals
 4                with disabilities. 42 U.S.C. § 12183(a)(2).
 5      29. When a business provides facilities such as restrooms, it must provide
 6   accessible restrooms.
 7      30. Here, accessible restrooms have not been provided in conformance with
 8   the ADA Standards.
 9      31. When a business provides facilities such as service counters, it must
10   provide accessible service counters.
11      32. Here, accessible service counters have not been provided in
12   conformance with the ADA Standards.
13      33. The Safe Harbor provisions of the 2010 Standards are not applicable
14   here because the conditions challenged in this lawsuit do not comply with the
15   1991 Standards.
16      34. A public accommodation must maintain in operable working condition
17   those features of its facilities and equipment that are required to be readily
18   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
19      35. Here, the failure to ensure that the accessible facilities were available
20   and ready to be used by the plaintiff is a violation of the law.
21
22   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
23   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
24   Code § 51-53.)
25      36. Plaintiff repleads and incorporates by reference, as if fully set forth
26   again herein, the allegations contained in all prior paragraphs of this
27   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
28   that persons with disabilities are entitled to full and equal accommodations,


                                              6

     Complaint
Case 8:21-cv-00137-JLS-KES Document 1 Filed 01/22/21 Page 7 of 8 Page ID #:7




 1   advantages, facilities, privileges, or services in all business establishment of
 2   every kind whatsoever within the jurisdiction of the State of California. Cal.
 3   Civ. Code §51(b).
 4      37. The Unruh Act provides that a violation of the ADA is a violation of the
 5   Unruh Act. Cal. Civ. Code, § 51(f).
 6      38. Defendants’ acts and omissions, as herein alleged, have violated the
 7   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 8   rights to full and equal use of the accommodations, advantages, facilities,
 9   privileges, or services offered.
10      39. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
11   discomfort or embarrassment for the plaintiff, the defendants are also each
12   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
13   (c).)
14
15             PRAYER:
16             Wherefore, Plaintiff prays that this Court award damages and provide
17   relief as follows:
18           1. For injunctive relief, compelling Defendants to comply with the
19   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
20   plaintiff is not invoking section 55 of the California Civil Code and is not
21   seeking injunctive relief under the Disabled Persons Act at all.
22           2. Damages under the Unruh Civil Rights Act, which provides for actual
23   damages and a statutory minimum of $4,000 for each offense.
24           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
25   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
26
27
28


                                                7

     Complaint
Case 8:21-cv-00137-JLS-KES Document 1 Filed 01/22/21 Page 8 of 8 Page ID #:8



     Dated: January 19, 2021       CENTER FOR DISABILITY ACCESS
 1
 2
 3
                                   By: _______________________
 4
                                         Russell Handy, Esq.
 5                                       Attorney for plaintiff
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                         8

     Complaint
